DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed on 09/25/2020 is in compliance with MPEP 608.03 and therefore is accepted
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a second control task configured to control driving of the second optical element so as to move the second optical element to a second target position according to the object distance; and a correction value calculation task configured to calculate a correction value used to correct the second target position using a positional difference between an actual position of the first optical element and the first target position, and focus sensitivities of the first and second optical elements, wherein the correction value calculation task calculates the correction value by setting to an upper limit a correction limit value smaller than a maximum movable amount of the second optical element from the second target position.”
As of Claims 2-10 depend from Claim 1 and are allowed as well.

As of claim 11: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 11 that includes, “a second control task configured to control driving of the second optical element so as to move the second optical element to a second target position according to the object distance; and a correction value calculation task configured to calculate a correction value used to correct the second target position using a positional difference between an 
As of claim 12: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 12 that includes, “controlling driving of the second optical element so as to move the second optical element to a second target position according to the object distance; and calculating a correction value used to correct the second target position using a positional difference between an actual position of the first optical element and the first target position, and focus sensitivities of the first and second optical elements, wherein the calculating step calculates the correction value by setting to an upper limit a correction limit value smaller than a maximum movable amount of the second optical element from the second target position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OHSHIMA (US 2020/0175666) teaches a target including a reference object of a known size is prepared. The reference object from target image data, which is generated by photographing the target using a survey instrument, is detected through image processing to calculate first size data on dimensions of the reference object. A defect from external appearance image data, which is generated by photographing an external appearance of a structure using the survey instrument, is detected through image processing to calculate defect data on dimensions of the defect. The first 
Geh et al. (US 2005/0254042 A1) teaches calculated separate image defects of the optical elements that are movable with respect to one another, a target position of the movable optical elements is determined, in which the overall image defect is minimized. Since on account of the representation of the image defects as a linear combination of the base functions of an orthogonal function set the change of the overall image defect as a consequence of the movement of the movable optical elements can be calculated, it is not necessary actually to achieve all possible relative positions of the movable elements in order to optimize the projection objective lens system. Instead, it is sufficient to move each movable optical element at least once relative to the optical elements adjacent thereto. This significantly reduces the number of required movement steps and thus the effort involved in determining a position configuration with optimized image properties. After the determination of the individual image defects, the determination of the target position is a deterministic computational task, which means that only the target position needs to be adjusted (See Geh 0036).
ABE et al. (US 2013/0010373 A1) teaches he lens microcomputer 240 determines a second focus target position in the same manner as that of the first focus target position. Specifically, the lens microcomputer 240 selects two tracking curves included in the second tracking data corresponding to the two tracking curves used to determine the first focus target position. Then, using the two tracking curves, the lens microcomputer 240 obtains two positions of the second focus lens group G5 associated with the zoom target position. The lens microcomputer 240 determines a second focus target position using the obtained two positions of the second focus lens group G5 and the position ratio (a:b) calculated earlier (S607) (See pararaph 0101).

				Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697